     Case 2:20-cv-00442-RFB-EJY Document 4 Filed 04/09/21 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   FRANCISCO VIDAL, SANDRA SCHARAS,                          Case No.: 2:20-cv-00442-RFB-EJY
     BRITTANY PAUGH,
 5
                     Plaintiff,                                              ORDER
 6
             v.
 7
     DOUGLAS HERNDON, MARY KAY
 8   HULTHUS, CYNTHIA SOUCHAK,
     BENJAMIN NADIG, STEVE SISOLAK,
 9   SHERIFF JOE LOMBARDO,
10                   Defendants.
11

12          On March 2, 2020, Plaintiff Francisco Vidal, a former inmate of and now released from the
13   Nevada Department of Corrections (“NDOC”), submitted a Class Action Civil Rights Complaint
14   listing two plaintiffs other than himself. ECF No. 1-1. Since the filing, Plaintiff has neither paid the
15   $402 filing fee nor filed an application to proceed in forma pauperis, which he must do pursuant to
16   28 U.S.C. § 1915(a)(1) and the U.S. District Court for the District of Nevada Local Rule LSR 1-1 if
17   he wishes to proceed without paying the mandatory filing fee.
18          Local Rule LSR 1-1 states: “Any person who is unable to prepay the fees in a civil case may
19   apply to the court for leave to proceed in forma pauperis. The application must be made on the form
20   provided by the court and must include a financial affidavit disclosing the applicant’s income, assets,
21   expenses, and liabilities.”
22          Further, Plaintiff is advised that a person acting pro se may not represent other individuals
23   in a lawsuit. Under 28 U.S.C. § 1654, pro se litigants have the right to plead and conduct their own
24   cases; however, pro se litigants cannot represent anyone other than themselves. See Cato v United
25   States, 70 F.3d 1103, 1105 n.1 (9th Cir. 1995); C.E. Pope Equity Trust v. United States, 818 F.2d
26   696, 697 (9th Cir. 1987). For this reason, if each plaintiff named in the Complaint (ECF No. 1-1)
27

28
                                                       1
     Case 2:20-cv-00442-RFB-EJY Document 4 Filed 04/09/21 Page 2 of 2




 1   wishes to pursue an action in this Court, each plaintiff must file his/her own complaint in a new and

 2   separate case and either submit a fully complete application to proceed in forma pauperis or pay the

 3   full $402 filing fee.

 4           Because Plaintiff has not paid the filing fee or submitted an in forma pauperis application,

 5   the Court shall retain, but not file Plaintiff’s Complaint (ECF No. 1-1) until Plaintiff timely pays the

 6   $402 filing fee or files a complete application to proceed in forma pauperis for a non-prisoner.

 7           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall send Plaintiff the

 8   approved form application to proceed in forma pauperis by a non-prisoner, as well as the document

 9   entitled information and instructions for filing an in forma pauperis application.

10           IT IS FURTHER ORDERED that on or before May 10, 2021, Plaintiff shall either: (1) file

11   a fully complete application to proceed in forma pauperis by a non-prisoner, in compliance with 28

12   U.S.C. § 1915(a) and LSR 1-1; or (2) pay the full $402 filing fee for a civil action (which includes

13   the $350 filing fee and the $52 administrative fee).

14           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this Order, the

15   Court will recommend dismissal of this action without prejudice.

16           IT IS FURTHER ORDERED that the Clerk of Court shall retain the Complaint (ECF No. 1-

17   1), but will not file it at this time.

18           Dated this 9th day of April, 2021.

19

20

21                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                       2
